Citation Nr: 9911132	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  95-38 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
October 1969.  He also served on active duty from October 
1990 to August 1991 in support of Operation Desert 
Shield/Desert Storm.  In addition, he served with the U. S. 
Navy Reserve and in the Army National Guard of Florida, 
including a period of active duty, active duty training, or 
full-time training duty from May 15, 1985, to June 1, 1985.

The instant appeal arose from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim to 
reopen a claim for service connection for a right knee 
disorder.  This case was remanded by the Board of Veterans' 
Appeals (Board) in March 1997 for further development when 
the issue was characterized as entitlement to service 
connection for a right knee disorder.

The Board notes that a February 1995 hearing officer's 
decision characterized the issue as service connection for a 
right knee disorder, suggesting that she found that new and 
material evidence had been presented; however, the veteran's 
claim for service connection remained denied.  The Board has 
authority in such a case to determine on a de novo basis 
whether the claim has properly been reopened.  VA O.G.C. 
Prec. Op. No. 5-92 (Mar. 4, 1992).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In a recent decision, the United States Court of Appeals for 
the Federal Circuit set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  By rating 
decision dated in June 1992 service connection for a right 
knee condition was denied because the service medical records 
available at that time covered only the veteran's first 
period of active duty service and did not reveal any 
treatment or diagnosis of a right knee injury.  The appellant 
was informed of the rating decision by letter dated in May 
1992.  He did not appeal that decision, and it became final.

In September 1993 the veteran filed this claim to reopen.  
The pertinent evidence of record compiled after the June 1992 
rating decision included service medical records from a 
period of active duty, active duty training, or full-time 
training which showed a right knee injury as well as a 
December 1993 VA examination report which noted a history of 
two knee injuries and diagnosed status post recurrent acute 
right knee sprain with residuals of chronic right knee sprain 
and decreased range of motion and flexion.

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the aforementioned 
material is new because it had not previously been submitted 
to agency decisionmakers.  Moreover, the Board finds that the 
aforementioned records are not cumulative or redundant of 
other evidence of record.  Accordingly, the Board concludes 
that these records are "new" evidence.  

The Board also finds that the new evidence is material.  The 
Board considers the new evidence to be "so significant that 
it must be considered in order to fairly decide the merits of 
the claim" for service connection for a right knee disorder.  
38 C.F.R. § 3.156(a) (1998).  The new evidence includes 
service medical records which show that the veteran's right 
knee was injured in service and a current VA examination 
which tends to show that the veteran's current right knee 
problems are related to knee injuries in service.  For these 
reasons, the new evidence does contribute "to a more 
complete picture of the circumstances surrounding the origin 
of" the veteran's right knee problems.  See Hodge, 155 F.3d 
at 1363.

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has been submitted, and therefore the appellant's claim is 
properly characterized as one for service connection for a 
right knee disorder.


REMAND

The appellant contends, in substance, that his current right 
knee disability began in service; therefore, he believes 
service connection is warranted.

The Board notes that the veteran indicated in a February 1992 
written statement that he had his service medical records 
from his period of active duty during Desert Shield/Desert 
Storm.  In a September 1993 written statement, he indicated 
that he was filing copies of "some" of those service 
medical records with the RO.  Attempts to develop these 
records from the National Personnel Records Center (NPRC) and 
the Army National Guard of Florida were unsuccessful.  
However, the RO has not attempted to contact the veteran to 
request that he provide copies of any additional service 
medical records in his possession dated from 1990 to 1991.  
Thus, the RO should contact the veteran and request that he 
provide copies of any additional service medical records from 
1990 to 1991.

Also, the RO has made several unsuccessful efforts to clarify 
the type of service for the period from May 15, 1985, to June 
1, 1985, with the NPRC.  The RO should contact the Army 
National Guard of Florida and request that they clarify the 
type of service the veteran performed during this period.

Finally, the veteran's representative has requested that this 
case be remanded in order for the veteran to undergo another 
VA right knee examination.  The Board notes that the evidence 
of record shows that the veteran injured his knee in 1985 
while most likely serving on some type of active duty; that 
his June 1991 separation examination noted clinical 
examination of the lower extremities was normal; that 
arthritis was shown on X-ray within one year of his 1991 
separation from service but there were no objective findings 
which revealed limitation of motion; and that during a 
December 1993 VA examination the veteran provided his history 
of two knee injuries and was diagnosed with status post 
recurrent acute right knee sprain with residuals of chronic 
right knee sprain and decreased range of motion and flexion.

Based on the disparate findings of the medical evidence of 
record, the Board deems that the present record provides an 
inadequate basis upon which to render a decision and that a 
new VA examination which includes a review of the evidence of 
record and provides an opinion as to the etiology of any 
current right knee disorder would assist the Board in its 
adjudication of this claim.  

Therefore, the Board finds that this case must again be 
remanded to the RO.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should contact the Army 
National Guard of Florida and request 
that they clarify whether the veteran was 
on active duty, active duty for training, 
or inactive duty training between May 15, 
1985, and June 1, 1985.

2.  The RO should afford the veteran an 
opportunity to associate any additional 
pertinent medical evidence in his 
possession, including any additional 
service medical records from his period 
of active duty from October 1990 to 
August 1991 in support of Operation 
Desert Shield/Desert Storm, with the 
claims folder.

3.  The RO should afford the veteran a VA 
examination in order to obtain an opinion 
regarding the relationship between the 
any currently diagnosed right knee 
disorder and his periods of service, 
including the 1985 and claimed 1990 or 
1991 knee injuries.  The examiner is also 
requested to provide an opinion as to the 
relevance of the December 1993 VA 
examiner's report which stated that the 
veteran had status post recurrent acute 
right knee sprain with residuals of 
chronic right knee sprain and decreased 
range of motion and flexion as regards 
the opinion regarding the relationship 
between any currently diagnosed right 
knee disorder and the knee injuries in 
service.  All tests deemed necessary by 
the examiner should be conducted, 
including diagnostic radiography such as 
X-rays, MRI, and CT scans.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The veteran's complete claims folder and 
a copy of this remand must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The RO should 
consider carefully and with heightened 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

6.  While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and argument 
on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  
The veteran is further advised that the 
duty to assist is not a "not always a 
one-way street".  He should assist the 
RO, to the extent possible, in the 
development of his claim.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).

If the benefit sought is not granted, the veteran and his 
representative, if applicable, should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



